DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 4/06/2021, the following has occurred: Claim(s) 1 has been amended. Claim(s) 5 has been canceled.
Claim(s) 1-4 and 6 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Claim 1 recites "a processing object." For the purpose of examination, this limitation will be interpreted as -an object where a process can be perform on it-.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto(JP 2011200915 A).
Regarding claim 1, Matsumoto teaches a laser processing method (pulse laser welding method, par. 1), comprising:
a first irradiation process (first pulse laser PI with a rectangular waveform, par. 12 line 131) of irradiating a first laser light (first pulse laser PI, par. 12 lines 132-133, Fig. 1) on a first region (molten pool formed by first pulsed laser, par. 33 lines 386-387) of a processing object (material3), the processing object including a metal (material to be welded is an aluminum alloy, par. 1 line 14), a first output value of the first laser light being 3000 W or more (first pulse laser PI at 3 kW, par. 50 line 645);
a second irradiation process (second pulse laser P2 with a rectangular waveform, par. 12 lines 135-136) of irradiating a second laser light (second pulse laser, par. 12 lines 130-131, Fig. 2) on the first region (second pulse laser also irradiates the weld pool, par. 33 lines 390-391), a second output value of the second laser light being not less than 60% and not more than 70% of the first output value (second pulse laser P2 at 2 kW while PI at 3 kW, meaning P2 was at 66% power relative to PI, par. 50 line 644-648);
and a third irradiation process of irradiating a third laser light on the first region after the second irradiation process third stage laser pulse. Fig. 4(a), where it is understood by the examiner that the third stage of the three-stage waveform occurs on the same weld pool as in the two-stage waveform, par. 48 lines 598-601), a third output value of the third laser light being lower than the second output value (third stage power was 1 kW, compared to second 
Regarding claim 2, Matsumoto teaches the method according to claim 1, wherein an irradiation time of the first laser light is not less than 1.0 ms and not more than 2.0 ms (irradiation time t1 1.5 ms, par. 50 line 647), and an irradiation time of the second laser light is not less than 2.0 ms and not more than 3.0 ms (irradiation time t2 is 2 ms, par. 50 line 646-647).
Regarding claim 3, Matsumoto teaches the method according to claim 1, wherein the first output value is not less than 3000 W and not more than 3300 W (first pulse laser PI is 3 kW, par. 50 line 645).
Regarding claim 4, Matsumoto teaches the method according to claim 1, wherein the processing object includes aluminum (material to be welded is an aluminum alloy, par. 1 line 14), and the first laser light and the second laser light are pulse laser light (first and second pulse laser, par. 12 lines 130-131).
Regarding claim 6, Matsumoto teaches the method according to claim 1, wherein at least a portion of the first region melts in the first irradiation process (molten pool formed by first pulsed laser, par. 33 lines 386-387).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2011200915 A) in view of Sekiguchi (US 20020195432 A1).
Regarding claim 1, Matsumoto teaches a laser processing method (pulse laser welding method, par. 1), comprising:
a first irradiation process (first pulse laser PI with a rectangular waveform, par. 12 line 131) of irradiating a first laser light (first pulse laser PI, par. 12 lines 132-133, Fig. 1) on a first region (molten pool formed by first pulsed laser, par. 33 lines 386-387) of a processing object (material3), the processing object including a metal (material to be welded is an aluminum alloy, par. 1 line 14), a first output value of the first laser light being 3000 W or more (first pulse laser PI at 3 kW, par. 50 line 645);
a second irradiation process (second pulse laser P2 with a rectangular waveform, par. 12 lines 135-136) of irradiating a second laser light (second pulse laser, par. 12 lines 130-131, Fig. 2) on the first region (second pulse laser also irradiates the weld pool, par. 33 lines 390-391), a second output value of the second laser light being not less than 60% and not more than 70% of the first output value (second pulse laser P2 at 2 kW while PI at 3 kW, meaning P2 was at 66% power relative to PI, par. 50 line 644-648);
and a third irradiation process of irradiating a third laser light on the first region after the second irradiation process third stage laser pulse. Fig. 4(a), where it is understood by the examiner that the third stage of the three-stage waveform occurs on the same weld pool as in 
Additionally, Sekiguchi discloses a laser welding method for metals wherein the laser beam power may be reduced in stages or continuously until the power is off, shown in Fig. 2A and Fig. 2B, par. 45, where decreasing the power continuously in a linear fashion can reduce crack generation and air bubbles in the welding portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Sekiguchi and decrease the power linearly in the third output. This would have the benefit of reducing crack generation and air bubbles in the welding portion (par. 45, Sekiguchi).
Regarding claim 2, Matsumoto in view of Sekiguchi teaches the method according to claim 1, wherein an irradiation time of the first laser light is not less than 1.0 ms and not more than 2.0 ms (irradiation time t1 1.5 ms, par. 50 line 647), and an irradiation time of the second laser light is not less than 2.0 ms and not more than 3.0 ms (irradiation time t2 is 2 ms, par. 50 line 646-647).
Regarding claim 3, Matsumoto in view of Sekiguchi teaches the method according to claim 1, wherein the first output value is not less than 3000 W and not more than 3300 W (first pulse laser PI is 3 kW, par. 50 line 645).
Regarding claim 4, Matsumoto in view of Sekiguchi teaches the method according to claim 1, wherein the processing object includes aluminum (material to be welded is an 
Regarding claim 6, Matsumoto in view of Sekiguchi teaches the method according to claim 1, wherein at least a portion of the first region melts in the first irradiation process (molten pool formed by first pulsed laser, par. 33 lines 386-387).

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. Regarding the 102 rejection see claim mapping above.
It is noted that the newly added limitation of “the third output value decreasing linearly” is read by Masumoto Fig. 4(a) since when the third laser output drops from 1kW to 0 kW, the decrease in laser output is linear (i.e. straight line down, though in reality the drop from 1kW to 0kW would have a slight slope since the drop in power is not instantaneous and will take a finite amount of time).
If the rejection for 102 is not satisfactory, see 103 rejection, where Sekiguchi states that the motivation for ramping down in power continuously is to reduce crack generation and air bubbles in the welding portion (par. 45 Sekiguchi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wassmer (US 20190275618) also discloses a laser processing method with a first laser output that is greater than the second laser output and a third laser output that linearly .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SIMPSON A CHEN/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761